Russell, J.
The trial judge did not state the reasons for his judgment, in the order dismissing the plaintiffs petition, but, as appears from the brief for the defendant, it would seem that the demurrer was sustained on the ground that the plaintiff could not *311maintain her action because Seaborn Wright was'not a party to the deed, a portion of the consideration of which is made the basis of the suit. Counsel for the defendant strenuously insists that Mrs.. Wright could not maintain'the action against Watters because she was in no way bound for her husband’s original subscription, nor by the judgment rendered against him, and that any payment of the judgment on her part was a purely voluntary act, and in no way gave her a right to sue in this case.
We think the petition sets forth a good cause of action and that the trial judge erred in dismissing it. Conceding that Mr. Wright is in no sense a party to the contract between the plaintiff and the defendant, and that his wife, who is the plaintiff, was in no way bound by the. subscription, still we know of no rule of law which forbids her making the debt or obligation of any person in whom she is interested, or which she for any reason desires to pay, a part of the consideration—the purchase-price—of land which she is selling. The undertaking of the defendant to pay the subscription of Seaborn Wright, in her view of the case, is as much a part of the consideration of the deed as the. $10,000 agreed to be paid in cash. It occupies the same relation to the deed in this case as if the purchase-price had been $11,000 instead of $10,000. And if the purchase-price had been $11,000, and only $10,000 of it had in fact, been paid, no one will contend that Mrs. Wright could not maintain an action to recover the unpaid balance of the purchase-money, whatever that amount may be, or whensoever or howsoever it might be contracted to be paid. Although the deed recites the receipt of the purchase-price, the question as to whether the purchase-price has been wholly paid, or only partially paid, or not paid at all, is always a legitimate subject of inquiry; and even though the deed passes title to the defendant in such an action, the recital of the deed will not defeat the vendor’s recovery of a judgment for whatever portion of the purchase-price may remain unpaid.
In our view of this case, compliance on the part of Watters with his undertaking to pay the subscription which he contracted to pay is necessary to effect his complete discharge from liability for the purchase-price of the land; and it is wholly immaterial who made the subscription, or that the subscription was originally made by the plaintiff’s husband instead of herself. But even if we should *312be in error as to this, the petition alleges that the subscription, though made by Seaborn Wright, was ratified by his wife, and was originally made for her benefit, in order to increase the value of the very property of hers which was sold to Watters. And certainly, if the plaintiff proves this allegation, the assumption by Watters of Wright’s contract would seem to be a good consideration, even under the contention of the defendant. We hold, however, as above stated, that until the grantee in a deed has paid the purchase-price in full, he is liable for any balance thereof remaining unpaid; and it is within the power of a vendor, in agreeing to the sale of his land, to fix the consideration for which he will part with his title. It is immaterial, provided the consideration is valuable, whether it is to be paid wholly in money, or partly in money and other things of value. And the consideration may include the payment of the debt of a third person who is not a party to the contract of sale. In the present case the fact that the plaintiff is the wife of the person whose debt is to be paid does not affect the ruling, because it is alleged that the original obligation of the husband was assumed for the benefit of the wife and her property— merely as her agent and without any apparent benefit to himself, and was subsequently ratified by her. It can not be treated as a case in which the wife has assumed liability for her husband’s indebtedness. Even if it could, the defendant in the present case is not in a position to raise the point. His promise to pay the amount involved, as a part of the c'onsideration of the deed which gives him possession of the land, estops him. Judgment reversed.